DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claim(s) 1-3, 10, 19, and 21-25, drawn to a tobacco plant, or a part thereof, classified in CPC classes A01H 6/82 and A01H 5/12, for example. 
II. Claim(s) 11-17, drawn to cured tobacco material and to a tobacco product, classified in CPC classes A24B 3/12 and A24B 15/10, for example.
III. Claim(s) 26-28, drawn to a method of selecting a tobacco plant, classified in CPC class C12N 15/8243, for example.

The inventions are distinct from each other for the following reasons: 
	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the invention of Group I is directed to living tobacco plants, which are morphologically, biochemically and physiologically different from the inanimate cured tobacco material and products of Group II. Further in contrast, the invention of 
Inventions III and I are related as process of making and product(s) made. The related inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product, or (2) that the product as claimed can be made by another and materially different process. See MPEP § 806.05(f). In the instant case the product(s) of Group III can be made by transforming tobacco plants with the recited nucleic acids, in a process that does not require the method steps of Group III. Further in contrast, the invention of Group I requires tobacco plants that comprise nicotine at a specific level, and tobacco plants that produce leaves having a specific USDA grade index value, which is not required by the invention of Group III. 
	Inventions III and II are unrelated process(es) and product(s). The invention of Group III is directed to a method of selecting a tobacco plant, and requires isolating and assaying unique nucleic acids from a tobacco plant; which is not required by the invention of Group II. In contrast, the invention of Group II requires cured inanimate cured tobacco material and products, with a specific nicotine level, and without any DNA. A search for the invention(s) of Group II may reveal no information pertaining to the invention(s) of Group III; and vice versa. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above, and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses of electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that claims are generic is considered nonresponsive unless accompanied by an election. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. 

Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or should identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under pre-AIA  35 U.S.C. § 103(a) of the other invention.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR § 1.48(b) and by the fee required under 37 CFR § 1.17(i). 	

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663